           Case 1:20-cv-07181-JMF Document 39 Filed 04/27/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
PETER ZONIS,                                                           :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     20-CV-7181 (JMF)
                  -v-                                                  :
                                                                       :            ORDER
LIZZIE GRUBMAN et al.,                                                 :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

       On April 26, 2021, the Court received a voicemail from Plaintiff, who stated that on April
15, 2021, he filed both an amended complaint and materials indicating that he has attempted to
serve Defendant Lizzie Grubman with the summons and Complaint in this action. Neither the
Court nor the Clerk’s Office has any record of such filings.

         No later than May 10, 2021, Plaintiff shall re-file any amended complaint or opposition
to Defendants’ motion to dismiss, ECF No. 33, and any written materials or records of Plaintiff’s
efforts to serve Ms. Grubman. The Court will consider and address any filings received by that
date to the extent appropriate. Plaintiff’s filings must be submitted either (1) by email to
Temporary_Pro_Se_Filing@nysd.uscourts.gov or (2) by mail or personal delivery to the Pro Se
Intake Unit, Thurgood Marshall Courthouse, 40 Centre Street, Room 105, New York, New York
10007. The Pro Se Intake Unit accepts filings by personal delivery from 11 a.m. to 2 p.m.
Monday through Friday.

        Further, Plaintiff must not contact Chambers directly. Any inquiries should be directed
to the Pro Se Intake Unit at (212) 805-0175.

        The Clerk of Court is directed to mail a copy of this Order to Plaintiff.

        SO ORDERED.

Dated: April 27, 2021                                      __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                 United States District Judge
